SECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549FORM 12b-25 NOTIFICATION OF LATE FILING xForm 10-K ¨ Form 20-F ¨ Form 11-K ¨ Form 10-Q ¨ Form N-SAR For the Period Ended: June 30, 2015 ¨Transition Report on Form 10-K ¨Transition Report on Form 10-Q ¨Transition Report on Form 20-F ¨Transition Report on Form N-SAR ¨Transition Report on Form 11-K For the Transition Period Ended: Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - COMPANY INFORMATION Full Name of Company: Kalex Corp. Former Name, if Applicable: Address of Principal Executive Office (Street and Number): 1717 McKinney Avenue, Suite 700 Dallas Texas 75202 PART II - RULES 12b-25 (b) and (c) If the subject report could not be filed without reasonable effort or expense and the Company seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x(a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x(b) The subject annual report or semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and ¨(c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable) PART III- NARRATIVE The Company is in the process of compiling and reviewing information for the Form 10-K for the year ended June 30, 2015, which process has not yet been completed. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: J. Scott Tassan: (214) 418-6940 (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Company was required to file such report(s) been filed? If the answer is no, identify report(s). ¨Yesx No: 2014 Form 10-K; 3 Form 10-Q’s for 2014 fiscal year; and 3 Form 10-Q’s for 2015 fiscal year. (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨ Yesx No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 KalexCorp. (Name of Registrant as Specified in Charter) The Company has caused this notification to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: September 28, 2015 By: /s/ J. Scott Tassan J. Scott Tassan, President 3
